Title: Invoice from Robert Cary & Company, 6 August 1759
From: Robert Cary & Company
To: Washington, George



London 6th August 1759

Invoice of Sundry Goods Shipd by Robt Cary & Coma. on board the Lawrence and Jane, Richd Yates Master for Virginia on account and risque of Colo. George Washington


Willm Cheslyn—Ironmongery



12 Plate Stock Locks and Staples
.12.  



   
      
         12 Files sorted No.
         1 1/6
         15 ditto No.
         2 2/ 2/6
      
      
          8 ditto
         3 @ 3/ 2/
          7 ditto
         4 4/ 2/4
      
      
          6 ditto
         5   6/ 3/
          7 ditto
         6 8/ 4/8
      
      
          5 ditto
         7  10/ 4/2
          6 ditto
         8 12 6/
      
   

. 4.  


. 4. 4


. 7. 8


.10. 2


6 Rubbers wt 18¼ 7d. 10/7¾ 1 Wheat Mill 3.13.6
4. 4. 1 3/4


10 lb. Emery 4d. 3/4 10 lb. Rotton Stone 3d. 2/6
. 5.10


25 lb. Whitg 6d. 1 Cask 2/6
. 3.  


1 Wheel for the Mill




  6.11. 1[3/4]



Richd Cleeve—Pewterer



2 dozn Superfine hard mettle dishes sorted 6 dozn very best Plates Wt 183 lb. @ 13d.
9.18. 3


Engraving 96 Crests @ 3d.
1. 4.  


Cask
. 3.  



 11. 5. 3    


Willm Maile




   
      
         1 Rundlet w[hit]e Lead ground Gr.
         1.0.16 1/2
      
      
         
            . 6 1/2
      
      
         
         1.0.10 @ 34/ pCt
      
   







1.17.  


Rundlet
. 1. 8


   
   
      
         1 Rundlet Red Paint
         2.0.13
      
      
         
            .13
      
      
         
         2.0. 0 @ 42/ pCt
      
   







4. 4.  


Rundlet
. 3. 6


1 Kegg Putty 15 lb. 5/ Kegg 6d.
. 5. 6



  6.11. 8    


Joseph Garrard



To 50 lb. Spirma Citi Candles @ 2/
5.  .  


A Packen Case & Cord to bind the same
. 2.  



  5. 2.      


J: Didsbury



3 pr Wd. he[el] Shoes and 3 pair pumps
2. 8.  


1 pr best Calf leathr Boot Legs & Vamps
.10. 6


1 pr strong Butt Soals & Toppices
. 2. 6



3. 1.  


George Maynard—Hosier



6 pr Mens Superfine 4 thrd Worsted Hose @ 6/
  1.16.      


2 pr ditto figurd Silk @ 16/ 32/ 6 pr do 4th white thrd @ 5/ 30/
3. 2.  


6 pr thrd do Super: @ 7/6 45/ 6 pr do Cotton@ 7/6 45/
4.10.  



  9. 8.      


John Clarke—Books



Home on Agriculture 3/ System of Agriculture 3/
. 6.  


Lisles Husbandry 2 vols. 10/ Langley’s Gardg 4to 15/
1. 5.  


Gibson on Farriery 4to (the only one in London)
1. 1.  



  2.12.      



Thos Greenough



1 dozn preserving Tincture
. 9.  


2 dozn Spunge Tooth Brushes @ 4/6 2/3 Box 6d.
. 2. 9



   .11. 9    


Henry Bodker—Cutlery



Six pr Green Carving Knives
2. 5.  


An Ivory Pocket Book
. 8.  



  2.13.      


Chas Smith—Gloves



6 pr Mens best riding Gloves drawn Tan, stichd Tops @ 21d.
.10. 6



   .10. 6    


Jane Backhouse



1 dozn fine Stock Tape
. 9.  


A Box
. 4. 6



   .13. 6    


Ann Dennis



150 Squares best London Crown Glass containing 103½ foot @ 11d.
4.14.10


A Case to Pack
. 2. 6



  4.17. 4    


Philip Bell—Upholstry



70 yds of Chintz Blew plate Cotton furniture
11. 7. 6


54 yds Scotch Linnen to Line Ditto
2.18. 6


A Beach Bedstead colourd all over, Castors, a strong Sacking Case Slips a Compass Rod, Brass Caps & neat plain Mah[ogan]y foot Posts, & a neat cut Cornish
4.14. 6


Making a Blue Chintz of yr Cotton Lined
1.16.  


7 Yds of blue Gard. figrd Lace 7 Yds of white Hessan to line the head and Tester Ring Tape and paper to the Top
1. 6.  


Making 11/4 Quilt of the above Cotton on one side Scotch Cloth on the other
1. 1.  


2 Neat cut window Cornishes
.18.  


Making two Festoon Window Curtains & covg the Cornishes
.12.  


3 dozn of Lace to ditto, Leads & Owees, 28 Yds of worstd and thr[ea]d Line 2 Tossells, 4 brass Cloak pins studs & Curtn hooks
.18.  


2 Wilton Ingrain bedside Carpets
1.16.  



2 Neat Mah[og]a[n]y Pillar & claw fire Screens India Paper on both Sides
2. 2.  


A Neat Mahay Marlb: Couch with a Roll head & Leathr Casters to ditto, stufft up in the best mannr & covd with black Leathr, quilted, best princes Metal Nails, Boulster & 2 pillows, filld wt. Goose Feathr
7.  .  


50 Yds of the best Royal Matting Yd wide
3. 6. 8


A Bedscrew
. 3. 6


A Large packing case for the above things
1. 8.  


2 fine large Check Mattrasses filld with hair
6.16. 6


dble Matting of Ditto
. 3.  



 48. 7. 2    


Edwd Neale & Son



1.0.0 Lucerne—will sow 10 Acres
5. 5.  


8 Bushels Rye Grass @ 4/
1.12.  


2 Casks
. 8.  



  7. 5.      


Sir,



For yr Governmt another Year 2 Bushl Rye Grass sows 1 Acre 4 Bushl St Foine sows 1 Acre—but of this have sent none as the time of sowing it is in April or May. What we have sent is only by guess as you mention no particular quantitys



Chas Lawrence—Taylor



Makg yr mixture Suit, & Breeches, the Waistt full trimd
1. 1.  


11 Yds of white Silk Sarge to your Suit & @ 5/2
2.16.10


3½ of rich Silver wier Coat Buttons @ 7/
1. 4. 6


4½ of Silver to yr Waistt & 2 pr of Breeches @ 3/6
.15. 9


1 pair Silver Garters
. 7.  


Sowing Silk and Silk Twist and Buckram & Canvas to Suit &
. 9.  


Hair Cloths and Covering & Wading to Coat & Hr Cloaths to WtCoat
. 6.  


fine pillow fustion for yr 2 pair of Breeches Lin[in]gs & Pockets
. 9.  


Fine Demity to Waistcoat body Lining and Sleeves
. 4.  


Glazd Linnen to Sleeves & Pockets 3/ Box 3/6
. 6. 6



  7.18. 7    


Leaver Legg



5¼ Yds best Superfine Cloth—Pompadoier in grn @ 21/
5.10. 3



  5.10. 3    



Richd Farrer &ca



   3 Salvers 18/ 1 Top piece 2/
1.  .  


   1 dozn Sullibub Glasses 5/6 2 dozn Jellys 8/
.13. 6


   1 dozn Sweet Meat ditto 3/ 2 dozn Baskets 12/
.15.  


12 diamamond Water glasses & 12 Saucers
.14.  


Box
. 3.  


1 pair Branches and Candlesticks with flowers
1.10.  


1 pair ditto ditto
1.12.  


1 pair Seasons, & 1 pair Music’s figures for Ditto
1. 1.  


1 Sweet meat stand 10/
.10.  


Box
. 3.  



  8. 1. 6    



£130.19. 7    


Entry out, Searcher’s Fees, & Shipg Charges 1.8.6



Freight, primage & Bills of Lading 3.19.
5. 7. 6


Premio on £150 Insurd at 7 Gs. prCt & policy
11. 5.  


Commissions @ 2½ prCt
3.13. 9



151. 5.10    


Errors Excepted pr Robt Cary & Co.



